Exhibit 10.10

AMENDMENT, CHANGE OF SPONSORSHIP, AND RESTATEMENT

OF

CERTAIN NONQUALIFIED DEFERRED COMPENSATION PLANS

OF

CONOCOPHILLIPS

Premises

Phillips 66 is a subsidiary of ConocoPhillips, but pursuant to the Separation
and Distribution Agreement between ConocoPhillips and Phillips 66, Phillips 66
will become, on the Distribution Date specified in that Agreement, a separate
publicly-traded corporation. In connection with the Separation and Distribution
Agreement, ConocoPhillips and Phillips 66 have also entered into an Employee
Matters Agreement dealing with matters relating to employees and their
compensation and benefits.

ConocoPhillips Company, a subsidiary of ConocoPhillips, sponsors and maintains
the nonqualified deferred compensation plans set forth on Schedule A hereto (the
“Plans”), for the benefit of the participants and beneficiaries eligible for
such plans and in accordance with their terms and conditions.

As of the Effective Time, as defined in the Employee Matters Agreement, Phillips
66 Company will be a subsidiary of Phillips 66.

Pursuant to the Employee Matters Agreement, Phillips 66 has undertaken to
assume, or cause one of its subsidiaries to assume, the liabilities under the
Plans in respect of employees and their beneficiaries who are assigned to
Phillips 66 or one or more of its subsidiaries as part of the repositioning
contemplated by the Separation and Distribution Agreement. In order to
accomplish this, it is desirable for Phillips 66 Company to sponsor and maintain
plans similar to the Plans. It is also desirable for ConocoPhillips Company to
amend the Plans to effectuate this, by spinning off from the Plans other plans
to be sponsored and maintained after the Effective Time by Phillips 66 Company
(the “Phillips 66 Plans,” set forth on Schedule B hereto). Furthermore, it is
desirable to amend and restate the Plans (the “Restated Plans”) which will
continue to have the liabilities in respect of employees and their beneficiaries
who are assigned to ConocoPhillips or one or more of its subsidiaries or are
Former COP Group Employees (as that term is used in the Employee Matters
Agreement).

Amendment

In consideration of the foregoing premises, the Plans are hereby amended as
follows:

 

  1. The Plans are amended to spin-off the Phillips 66 Plans in substantially
the form of the documents attached hereto, subject to such modifications as
Chantal Veevaete or any of the officers of Phillips 66 Company shall determine
desirable.

 

  2. The sponsor of the Phillips 66 Plans is changed from ConocoPhillips Company
to Phillips 66 Company.

 

1



--------------------------------------------------------------------------------

Exhibit 10.10

 

 

  3. The Plans are amended and restated in substantially the form of the
documents attached hereto, to become the Restated Plans, subject to such
modifications as any of the officers of ConocoPhillips Company shall determine
desirable.

 

  4. The amendments and the change in sponsorship with regard to the Phillips 66
Plans shall be effective at the times and upon the conditions stated therein,
upon the further condition of their execution by Chantal Veevaete or any of the
officers of Phillips 66 Company.

 

  5. The amendments and restatements with regard to the Restated Plans shall be
effective at the times and upon the conditions stated therein, upon the further
condition of their execution by any of the officers of ConocoPhillips Company.

Executed April 19, 2012.

For ConocoPhillips Company

 

/s/ Carin S. Knickel

Carin S. Knickel Vice President, Human Resources

 

2



--------------------------------------------------------------------------------

Exhibit 10.10

 

Schedule A

ConocoPhillips Key Employee Supplemental Retirement Plan

ConocoPhillips Supplemental Executive Retirement Plan

Deferred Compensation Make-Up Plan of ConocoPhillips, Title I and Title II

Key Employee Deferred Compensation Plan of ConocoPhillips, Title I and Title II

Burlington Resources Inc. Management Supplemental Benefits Plan

 

3



--------------------------------------------------------------------------------

Exhibit 10.10

 

Schedule B

Phillips 66 Key Employee Supplemental Retirement Plan

Phillips 66 Supplemental Executive Retirement Plan

Phillips 66 Deferred Compensation Make-Up Plan, Title I and Title II

Phillips 66 Key Employee Deferred Compensation Plan, Title I and Title II

Phillips 66 Burlington Resources Inc. Management Supplemental Benefits Plan

 

4